Citation Nr: 0405879	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  96-51 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for adjustment 
disorder with mixed emotional features.  The veteran 
subsequently perfected an appeal as to that issue.

In a June 2000 decision, the Board denied the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.  He subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).

In an October 2000 Order, the Court vacated and remanded the 
Board's June 2000 decision.  The case was subsequently 
returned to the Board for further appellate review consistent 
with the Court's decision.

In August 2001, the Board remanded this case to the RO for 
additional evidentiary development.  Thereafter, in a 
Supplemental Statement of the Case (SSOC) dated in February 
2002, the RO continued to deny the veteran's claim.  His 
claims folder was then returned to the Board for further 
appellate review.

In a December 2002 decision, the Board again denied 
entitlement to service connection for a psychiatric disorder.  
The veteran once again appealed to the Court.

While this case was pending at the Court, the veteran's 
attorney and the VA Office of the General Counsel filed a 
joint motion to vacate the Board's December 2002 decision and 
to remand the veteran's claim for readjudication.  In a March 
2003 Order, the Court granted the joint motion, vacated the 
Board's December 2002 decision, and remanded the veteran's 
claim to the Board for readjudication.

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court and 
the joint motion.  As will be discussed in greater detail 
below, this appeal is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required. 


REMAND

As noted in the Introduction, the issue presented for appeal 
was denied by the Board in a December 2002 decision.  The 
veteran subsequently appealed that decision to the Court.  
While that case was pending at the Court, the VA Office of 
the General Counsel and the veteran's attorney filed a joint 
motion to vacate the Board's December 2002 decision, and to 
remand this claim for readjudication.  In that motion, the 
parties asserted that the Board had failed to identify 
evidence showing that the veteran had been advised which 
portion of the information and evidence, if any, was to be 
provided by him, and which portion would be provided by VA, 
as required by the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The parties also indicated that they were 
unable to identify any documents in the record that satisfied 
this requirement.

In accordance with the concerns raised in the joint motion, 
the Board concludes that a remand of this case is necessary 
in order to ensure full compliance with the notification 
provisions of the VCAA, pursuant to Charles and other 
applicable authority.

Therefore, this case is remanded for the following actions:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA (now codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002)) have been 
completed.  In particular, the RO should 
advise the veteran of the information and/or 
evidence needed to substantiate his claim.  
The RO should also advise the veteran as to 
his and VA's responsibilities under the VCAA, 
including which portion of the evidence 
should be provided by the veteran, and which 
portion should be provided by VA.  The RO is 
free to undertake any development deemed 
necessary in order to fully comply with the 
VCAA.

2.  Once the foregoing has been completed, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the RO should issue an SSOC, 
and the veteran and his attorney should be 
afforded time in which to respond.  The 
veteran's claims folder should then be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



